Citation Nr: 1447281	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a heart disability and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from June 1963 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at an August 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 1977 rating decision denied the Veteran's claim of entitlement to service connection for a heart disability.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the February 1977 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.






CONCLUSIONS OF LAW

1. The February 1977 rating decision which denied the Veteran's claim of entitlement to service connection for a heart disability is final.  38 U.S.C.A.       § 7105(c) (West 2002).

2. Evidence received since the February 1977 rating decision in connection with Veteran's claim of entitlement to service connection for heart disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his previously denied claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim of service connection for a heart disability by a February 1977 rating decision.  In this decision, the RO determined that service connection was not warranted because there was insufficient evidence to establish that the Veteran's heart disability, diagnosed as aortic insufficiency, was etiologically related to his military service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the February 1977 rating decision is final.  38 U.S.C.A. §  7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1977 rating decision includes a number of private and VA treatment records, several statement from the Veteran and his family members, and the transcript of an August 2012 hearing before the Board.  Significantly, through lay statements and at the Board hearing, the Veteran has asserted that he suffered from a preexisting heart disability that was aggravated by his period of active service.  The theory of aggravation of a preexisting disability has not been previously considered.  Therefore, the Board concludes that the additional evidence is new and material with respect to the issue of service connection for a heart disability.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection by raising an alternate theory of entitlement.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a heart disability must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disability is reopened.  To this extent only, the appeal is granted.


REMAND

In conjunction with the August 2012 hearing, the Veteran submitted a VA Form 21-4142 related to private treatment received at Three Rivers Medical Associates in Columbia, South Carolina.  To date, the AOJ has not had an opportunity to request these records.  Therefore, a remand is required.  See 38 C.F.R. § 3.159 (2014).  Following receipt of these records, the Veteran should be provided a VA examination to address the nature and etiology of his current heart disability.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from Three Rivers Medical Associates, located in Columbia, South Carolina.  An appropriate period should be allowed for response.  If, after at least two attempts, these records are not obtained, notify the Veteran of such and afford him an opportunity to obtain and submit these records.

2. Following the above, schedule the Veteran for a VA heart examination.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and consultations should be provided.  Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current heart disability is etiologically related to his period of active service.  In offering this opinion, the examiner should specifically comment on the Veteran's assertions of in-service symptomatology upon exertion.  

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


